UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6536



FLOYD GLENN WILLIAMS,

                                            Petitioner - Appellant,

          versus


EUGENE NUTH; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-2278-DKC)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Glenn Williams, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and denying his Fed. R. Civ. P. 59(e) motion. We have reviewed the

record and the district court's orders and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeal on the reasoning of the district court. Williams v.
Nuth, No. CA-96-2278-DKC (D. Md. Mar. 5 & 24, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2